SCHOOL SECURITY SERVICES, INC., A PENNSYLVANIA BUSINESS CORPORATION, Respondent
v.
DUQUESNE CITY SCHOOL DISTRICT, A/K/A DUQUESNE SCHOOL DISTRICT, A MUNICIPAL CORPORATION AND POLITICAL SUBDIVISION OF THE COMMONWEALTH OF PENNSYLVANIA, AND NICK J. STARESINIC, INDIVIDUALLY, AND AS CHAIRMAN, BOARD OF CONTROL, DUQUESNE CITY SCHOOL DISTRICT, A/K/A DUQUESNE SCHOOL DISTRICT, A MUNICIPAL CORPORATION AND POLITICAL SUBDIVISION OF THE COMMONWEALTH OF PENNSYLVANIA, Petitioners.
Supreme Court of Pennsylvania, Western District.
March 8, 2005.

ORDER
PER CURIAM
AND NOW, this 8th day of March, 2005, the Petition for Allowance of Appeal is DENIED.